Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-17-00722-CR

                                        IN RE Benjamin ELIAS

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: December 13, 2017

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           Relator filed his petition for writ of mandamus on November 2, 2017, complaining that

Respondent has “fail[ed] to conduct a hearing regarding Relator’s [application for] writ of habeas

corpus.” On November 29, 2017, Respondent filed with this court a copy of a Notice of Hearing

setting Relator’s application for writ of habeas corpus to be heard on December 22, 2017, at 9:00

am. The trial court is granting Relator the relief he seeks through this proceeding. Thus, this

original mandamus proceeding is dismissed as moot.

                                                       PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 427052, styled State of Texas v. Benjamin Elias, pending in the County
Court at Law No. 12, Bexar County, Texas, the Honorable Scott Roberts presiding.